Exhibit 10.2

[Form of LTIP Director Award Agreement]

November 14, 2011

[Name of Participant]

Oragenics, Inc.

3000 Bayport Drive, Suite 685

Tampa FL 33607

Dear [Name of Award Participant]:

This letter agreement (this “Agreement”) sets forth the terms of your stock
bonus opportunity with Oragenics, Inc. (the “Company”). This opportunity is
granted under and is subject to the terms and conditions of the Company’s 2002
Amended and Restated Stock Option and Incentive Plan, as amended (the “Plan”).

You shall receive a bonus, payable in shares of common stock of the Company (the
“Common Stock”), as a retention award (a “Retention Award”) immediately upon the
date hereof.

Further as described more fully below you may also be eligible to receive a
bonus payable in shares of common stock if you continue to provide services to
the Company or any of its subsidiaries through the first to occur of either of
the following: (i) the Company’s achievement, on or before December 31, 2013
(the “Termination Date”), of the various “Performance Goals” set forth below, or
(ii) the effective date of a “Change in Control” (as defined below) of the
Company that occurs at any time following the date of this Agreement and on or
before the Termination Date. Any portion of this award that does not become
payable on or before the Termination Date (e.g., because no such Change in
Control occurs and as to any Performance Goals that are not satisfied) will
terminate on the Termination Date and you will have no further right with
respect thereto or in respect thereof. Furthermore, should you cease to be a
member of the Company’s Board of Directors or one of its subsidiaries, this
award (to the extent a Change in Control does not occur before the date of such
termination of services, but regardless of any Performance Goals achieved prior
to such termination of services) will terminate on the date your services to the
Company or one of its subsidiaries ceases and you will have no further right
with respect thereto or in respect thereof.

Retention Award. Upon the date hereof you shall receive a Retention Award of the
number of shares of Common Stock determined by multiplying (i) the award
percentage set forth under retention in Table A below by (2) the total number of
outstanding shares of Common Stock, determined on a non-fully diluted basis.

Performance Goal Award Opportunities. Upon the occurrence of a “Performance
Vesting Date” (as defined below) with respect to a “Performance Goal” described
below, you will be entitled to receive a number of shares of Common Stock
determined by multiplying (1) the award percentage (each, an “Award Percentage”)
corresponding to that particular Performance Goal as set forth in Table A below
by (2) the total number of outstanding shares of Common Stock, determined on a
non-fully diluted basis, as of that particular applicable Performance Vesting
Date. The Performance Goals are as follows:

 

  (ix) achievement of Company fiscal year sales equal or greater than
$10,000,000;

 

  (x) achievement of Company fiscal year sales equal or greater than
$20,000,000;

 

  (xi) achievement by the Company of cash flow positive in any fiscal quarter;

 

  (xii) achievement by the Company of earnings per share in any fiscal year
equal or greater than $0.02 per share of Company stock;

 

  (xiii) achievement of price per share of Company stock equal to $10.00;

 

  (xiv) achievement of price per share of Company stock equal to $20.00;

 

  (xv) licensing of any science technology which results in upfront cash receipt
of $2M; or

 

  (xvi) Company capital raise of $5,000,000 in each fiscal year or in a
$10,000,000 single raise.

 



--------------------------------------------------------------------------------

Table A

 

            Performance Goals        Retention     $10M     $20M     Positive  
  EPS     $10 Share     $20 Share     License     Capital              Sales    
Sales     CF     Goal     Appreciation     Appreciation     Technology     Raise
 

Award Percentage

     [     ]%      [     ]%      [     ]%      [     ]%      [     ]%      [    
]%      [     ]%      [     ]%      [     ]% 

For purposes of this Agreement, the “Performance Vesting Date” with respect to a
Performance Goal shall be the day on which the Compensation Committee of the
Company’s Board of Directors certifies and determines, in its reasonable
discretion, that the applicable Performance Goal has been achieved. If you
become entitled to a stock bonus in connection with the achievement of a
Performance Goal as provided above and you are providing services to the Company
or a Subsidiary on the related Performance Vesting Date, you will receive the
number of shares of Common Stock due in connection with the achievement of that
Performance Goal on or as soon as a Control Change Priceable after (and in all
events within two and one-half months after) the applicable Performance Vesting
Date. For purposes of clarity, if you become entitled to a bonus upon
achievement of any Performance Goal set forth above, you shall not again become
entitled to a bonus with respect to that same Performance Goal if it is
thereafter achieved by the Company again, but for as long as you continue to
provide services to the Company or one of its subsidiaries through the
applicable Performance Vesting Date(s) you will remain eligible for bonuses with
respect to the other Performance Goals theretofore achieved.

Change in Control. Notwithstanding the foregoing, in the event a Change in
Control of the Company occurs, and if you are then still providing services to
the Company or one of its subsidiaries, you will be entitled (subject to the
provision below regarding the Share Appreciation Goals) to receive the full
amount of the bonus with respect to any Performance Goal as to which the related
Performance Vesting Date did not occur prior to the date of the Change in
Control as though the Performance Goal had been fully achieved as of the time of
the Change in Control. With respect to the Share Appreciation Goals in such
circumstances (to the extent the related Performance Vesting Date did not occur
before the date of the Change in Control): (i) you will receive the full Award
Percentage with respect to the Share Appreciation Goals if the price per share
of Common Stock in the Change in Control transaction (or, if there is no such
price in the transaction, the last closing price of a share of the Common Stock
(on the principal exchange upon which the Common Stock is then listed or
admitted to trade) on the last trading day preceding the date of the Change in
Control) (the “Control Change Price”) equals or exceeds the applicable Share
Appreciation Goals price per share; and (ii) if the Control Change Price is less
than any Share Appreciation Goals price per share then, you will not be entitled
to any award with respect to the Share Appreciation Goal and the Award
Percentage with respect to that goal shall be deemed to be zero (0). For
purposes of clarity, you will have no right in connection with a Change in
Control as to any Performance Goal as to which a Performance Vesting Date
occurred before the date of the Change in Control (other than the right to the
payment of the related bonus to the extent not theretofore paid). Further, and
notwithstanding anything else contained herein to the contrary, you will have no
continuing right to a bonus to the extent a Change in Control occurs and bonuses
are deemed triggered by that Change in Control. For purposes of this Agreement,
the term “Change in Control” shall mean: a “Corporate Transaction” as defined in
the Plan and such Change in Control as so defined shall only include the first
Change in Control to occur, if any, following the effective date of this
Agreement and prior to the Termination Date. If you become entitled to an award
in connection with a Change in Control as provided above, you will receive
payment of such award on (or immediately prior to) or within two and one-half
months following the Change in Control.

Continued Services. Notwithstanding anything else contained herein to the
contrary, to be eligible to receive a bonus pursuant to this Agreement, you must
be providing services to the Company or one of its subsidiaries through each
Performance Vesting Date or the date of a Change in Control, as applicable.
Services for a portion of the term of this Agreement, no matter how substantial,
shall not entitle to you any proportionate interest in any bonus under any
circumstances.



--------------------------------------------------------------------------------

Nothing contained in this Agreement constitutes an employment or service
commitment by the Company (or any of its affiliates).

Rights as Stockholder. You will have no rights or privileges as a stockholder as
to any of the shares of Common Stock that are subject to this award until such
shares shall have been earned by you (as of the applicable Performance Vesting
Date or Change in Control date) and have been actually issued by the Company and
are held of record by you (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company).

Administration. The Company’s Board of Directors reserves the right, in its sole
discretion, to determine whether a Performance Goal has been achieved and
whether a Change in Control has occurred and to construe and interpret this
Agreement setting forth your award opportunity. Any interpretation or
determination made by the Company’s Board of Directors with respect to such
matters shall be final and binding and given the maximum deference permitted by
law. In addition, the Company shall adjust such performance goals to the extent
(if any) it determines that the adjustment is necessary or advisable to preserve
the intended incentives and benefits to reflect (1) any material change in
corporate capitalization, any material corporate transaction (such as a
reorganization, combination, separation, merger, acquisition, or any combination
of the foregoing), any stock split, stock dividend or reverse stock split, or
any complete or partial liquidation of the Company, (2) any change in accounting
policies or Control Change Prices, (3) the effects of any special charges to the
Company’s earnings, or (4) any other similar special circumstances. In addition,
the shares subject to the awards are subject to adjustment in certain
circumstances pursuant to the Plan.

Without limiting the generality of the amendment authority pursuant to the
preceding paragraph, if shares become payable to you pursuant to this Agreement
and, at the time of payment, the number of shares then due to you (together with
the number of shares then due under the Plan pursuant to any and all similar
stock bonus agreements entered into by the Company under the Plan) exceeds the
number of shares of Common Stock then available for issuance within the share
limits of the Plan (after taking into account shares that the Company has
reserved for purposes of then-outstanding stock options, restricted stock and
similar awards under the Plan), the Company may proportionately reduce the
number of shares that you (and the holders of any such similar stock bonus
agreements) are entitled to such that the share limits of the Plan (after taking
into account shares that the Company has reserved for purposes of
then-outstanding stock options, restricted stock and similar awards under the
Plan) are not exceeded.

Transferability. No benefit payable under, or interest in, this Agreement, the
bonus opportunities set forth herein, or any Common Stock due with respect
thereto (until such Common Stock has actually been issued) shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge and any such attempted action shall be void and no such
benefit or interest shall be, in any manner, liable for, or subject to, your or
your beneficiary’s debts, contracts, liabilities or torts; provided, however,
nothing in this section shall prevent a transfer by you (as to any amount then
due to you) by will or by applicable laws of descent and distribution.

Governing Law. This Agreement shall be governed by the laws of the State of
Florida.

Entire Agreement. This Agreement contains all of the terms and conditions of the
bonus opportunities described above and supersedes all prior understandings and
agreements, written or oral, between you and the Company or any of its
respective affiliates with respect thereto. This Agreement may be amended only
by a written agreement, signed by an authorized officer, that expressly refers
to this Agreement.

Section 409A. The bonus opportunities reflected in this letter are not intended
to constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (together with any
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the date hereof, “Section 409A”). This Agreement shall
be construed and interpreted consistent with that intent and so as to avoid any
tax, penalty or interest under Section 409A.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

If this Agreement accurately sets forth our understanding with respect to the
foregoing matters, please indicate your acceptance by signing this Agreement
below and returning it to me. A duplicate copy of this Agreement is included for
your records.

 

Oragenics, Inc. By:  

 

Print Name:  

 

Title:  

 

 

Accepted and Agreed:

 

[Name] Date:  

 